Citation Nr: 1632777	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-29 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a chronic sleep disorder, including due to Gulf War undiagnosed illness, and as secondary to a service-connected disorder.

2. Entitlement to an effective date earlier than November 8, 2010 for the grant of service connection for acne of the face, head, and neck.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1989, from April 1990 to August 1990, and from December 1990 to May 1991.  

The issue of service connection for a chronic sleep disorder comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony on this issue at a hearing before the Board in May 2016.  A transcript of the hearing testimony is in the claims file.

In a rating decision in September 2013, the RO granted service connection for acne of the face, head, and neck and assigned an effective date of November 8, 2010.  In a statement in October 2013, the Veteran disagreed with the effective date assigned.  In March 2014, a letter was sent to the Veteran advising him that the claim for chronic acne was currently on appeal.  However, the issue of entitlement to an earlier effective date for the grant of service connection for acne of the face, head, and neck is listed on the title page for the sole reason that the Veteran disagreed with the assignment of the effective date.  The Board construes his October 2013 statement as a notice of disagreement (NOD), noting that the current VA regulation requiring the filing of a VA Form 21-0958 to initiate a notice of disagreement is applicable to claims and appeals filed on or after March 24, 2015.  See 38 C.F.R. 
§ 20.201 (2015); 79 Fed. Reg. 57660 -57698 (Sept. 25, 2014).  Thus as in the instant case the Veteran's claim was received prior to March 24, 2015 the NOD need not be filed using the specific form required by the Secretary, VA Form 21-0958.  Further as a Statement of the Case (SOC) has not been provided as to this issue following receipt of the NOD, therefore, a remand on this matter is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  



For other reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The records show that the Veteran has been diagnosed with obstructive sleep apnea.  See January 2011 private polysomnogram.  During the current appeal period the RO in the September 2013 rating decision granted service connection for acne of the face, head, and neck and folliculitis of the upper right back.  In statements and testimony, the Veteran contended that his sleep disorder is secondary to his service-connected acne and folliculitis as when he is sleeping the bumps on his upper back and neck make painful contact with his bed and pillow causing him to wake up.  See October 2013 Form 9 Appeal and May 2016 Board hearing transcript.  

The Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no medical opinion of record addressing whether the Veteran has a sleep disorder that was caused or aggravated by his service-connected acne of the face, head, and neck or his service-connected folliculitis of the upper right back.  Thus a VA examination is warranted as there is competent evidence of a current sleep disorder, evidence suggesting that the disorder may be related to another service-connected disorder; and insufficient competent evidence of file to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

For the reasons explained in the Introduction, an SOC should be sent to the Veteran as to the claim of entitlement to an effective date earlier than November 8, 2010 for the grant of service connection for acne of the face, head, and neck.

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his sleep disorder.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep disorder, to include obstructive sleep apnea and any other diagnosed sleep disorder: 
a.  had its onset in service,
b.  is shown to be etiologically related to service,
c.  was caused by his service-connected acne of the face, head, and neck, and folliculitis of the right upper back, and/or
d. was aggravated by his service-connected acne of the face, head, and neck, and folliculitis of the right upper back.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should address the Veteran's lay statements that outbreaks of his skin disorders causes him pain that causes sleep disturbances.  If the examiner is unable to provide an opinion he or she should explain why. 

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the claim of service connection for a chronic sleep disorder, to include obstructive sleep apnea, is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4. Issue an SOC for the claim of entitlement to an effective date earlier than November 8, 2010 for the grant of service connection for acne of the face, head, and neck.  Certify the issue to the Board only if the Veteran perfects an appeal of it.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




